 AMERIHEALTH INC./AMERIHEALTH HMO 509 AmeriHealth Inc./AmeriHealth HMO and United Food & Commercial Workers Union, Local 56, AFLŒCIO, Petitioner.  Case 4ŒRCŒ19260 August 27, 1998 DECISION ON REVIEW, DIRECTION, AND ORDER REMANDING FOR A HEARING BY CHAIRMAN GOULD AND MEMBERS FOX AND BRAME On November 17, 1997, the Regional Director issued a Notice to Show Cause as to ﬁwhether there is reasonable cause to believe that the instant petition raises a question concerning representation within the meaning of Section 9(c) of the Act on the basis that the petitioned-for pri-mary care and specialty physicians are or are not em-ployees within the meaning of the Act.ﬂ  By decision dated January 8, 1998, the Regional Director dismissed the petition in this proceeding on the ground that the peti-tioned-for physicians are independent contractors based on the evidence submitted by the parties pursuant to the Notice to Show Cause.  The Petitioner filed a timely re-quest for review of the Regional Director™s dismissal of the petition in the absence of a hearing.  Having consid-ered the matter, including the parties™ briefs on review, we have decided, for the reasons stated below, to grant the Petitioner™s request for review and to remand the case to the Regional Director to arrange a hearing for the de-termination of whether or not the petitioned-for physi-cians are employees within the meaning of Section 2(3) of the Act. The Petitioner argues that a hearing is necessary to de-velop the full factual context for determining the extent to which AmeriHealth monitors and controls the provi-sion of medical care to AmeriHealth patients.  It further argues that a hearing would give a fuller picture of the nature of the health care market in the era of managed care and the dependency of the petitioned-for physicians on the health maintenance organizations (HMOs) for access to patients.  We find merit in the Petitioner™s ar-guments. The Notice to Show Cause procedure used by the Re-gional Director in this case is a valuable procedure de-signed to expedite representation cases and reduce the expenditure of resources on unnecessary hearings.  While we do not wish to discourage the use of this procedure, we find that it is preferable to hold a hearing in this case, which involves an important issue of first impression and turns on a determination whether the physicians are em-ployees or independent contractors.  The determination of whether an individual is an em-ployee or independent contractor is not always clear-cut.  In NLRB v. United Insurance Co. of America, 390 U.S. 254, 258 (1968), the Supreme Court observed:    There are innumerable situations which arise in the common law where it is difficult to say whether a particular individual is an employee or an inde-pendent contractor, and these cases present such a situation.  On the one hand these debit agents per-form their work primarily away from the company™s offices and fix their own hours of work and work days; and clearly they are not as obviously employ-ees as are production workers in a factory.  On the other hand, however, they do not have the independ-ence, nor are they allowed the initiative and deci-sion-making authority, normally associated with an independent contractor.    The case at bar presents similar difficulties.  The phy-sicians working with HMOs maintain their own offices and staffs and are not ﬁas obviously employees as are production workers in a factory.ﬂ  At the same time, the HMOs place certain conditions and restrictions on the physicians which indicate that they do not have the inde-pendence normally associated with an independent con-tractor.  The involvement of the HMOs in the physicians™ delivery of health care services and access to patients is a feature of the changing nature of the health care industry which is presented to the Board for the first time in this case.  It calls into question the historical understanding of the status of physicians who maintain their own prac-tices.   In such cases where it is difficult to determine em-ployee or independent contractor status, the Supreme Court has stressed the necessity to assess all aspects of the relationship between alleged employee and alleged employer.  In United Insurance, the Court stated:  In such a situation as this there is no shorthand formula or magic phrase that can be applied to find the answer, but all of the incidents of the relationship must be as-sessed and weighed with no one factor being decisive. What is important is that the total factual context is as-sessed in light of the pertinent common-law agency principles. Id.   We find that the best way for us to assess the total fac-tual context here is to provide for the full development of the record through a hearing.  In a hearing, the Board will be presented not only with the documentary evi-dence which was submitted in the Notice to Show Cause stage of this proceeding, but also with evidence adduced through the direct and cross-examination of witnesses.  Such evidence will provide a more complete picture of the day-to-day interaction between the physicians and the HMOs and the impact of the HMOs on the physicians™ access to and care of patients.  It will also provide a more complete picture of the nature of the overall practices of the physicians who contract with the HMOs and the im-pact of managed health care in Atlantic and Cape May Counties, New Jersey, on such practices.   We stress that our decision today makes no determina-tion on the status of the petitioned-for physicians and is not to be construed as suggesting that we would find dif-326 NLRB No. 55  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510 ferently on that issue than the Regional Director
.1  In-
stead, we find that a hearing 
is desirable here, where the 
issue of the relationship between physicians and HMOs 
is raised for the first time to the Board and where the 
determination of status relies so heavily on the full fac-
tual context of the relationship.
2  DIRECTION   IT IS DIRECTED 
that the Regional Director™s dismissal 
of the petition is reversed, the petition is reinstated and 
the case is remanded to the Regional Director for a hear-

ing for the purpose of receiving evidence to resolve the 
question of whether the petitioned-for physicians are or 
are not employees within the 
meaning of the Act and the 
issuance of a decision. 
ORDER It is ordered that the proceeding be remanded to the 
Regional Director for Region 4 who shall arrange and 
issue the notice of hearing. 
 MEMBER BRAME
, dissenting. 
Contrary to my colleagues,
 I would affirm the Re-
gional Director™s attached ad
ministrative dismissal of the 
petition in this case.  The petition seeks a unit of primary 
care and specialty physicians 
employed by the Employer 
in Atlantic and Cape May County, New Jersey.  Follow-
ing an extensive investigation and review of the volumi-
nous submissions by the parties, the Regional Director 
determined that the physici
ans sought are independent 
contractors and accordingly are not employees of the 

Employer within the meaning of the Act. 
The Regional Director found that the physicians make 
the fundamental decisions that determine the profitability 
of their practices, including whether to affiliate with one 
or more health maintenance organizations (HMOs).  She 
further found that the physicians exercise total control 
over the expenses and staffing of their offices, hold 
themselves out and advertise to the public under their 
own name, and are not subject to any restrictions by the 
                                                          
 1 Chairman Gould notes that the Re
gional Director relied on Board 
precedent holding that requirements imposed by governmental regula-
tions do not constitute control by an employer, but control by the gov-
erning body. 
Air Transit
, 271 NLRB 1108 (1984).  He would overrule 
this precedent and return to the Board™s earlier position that the critical 
consideration is the employer™s degree of control over the means and 
manner in which work is accomplished, regardless of whether that 
control is imposed because of governmental regulations or for other 
business reasons.  See e.g., 
Mitchell Bros. Truck Lines
, 249 NLRB 476, 
480Œ481 (1975), where the Board reasoned : ﬁ[W]hat is important is the 
actual relationship between the carriers and the drivers, and not the 

reason for it. . . . [I]t matters not whether the controls placed on the 
driver emanate from Mitchell Bros. independently, or whether these 
controls are imposed on Mitchell Bros., which in turn imposes them on 
the drivers.  Either way, these controls define the carrier™s employment 
relationship with its drivers.ﬂ   
2 By directing a hearing in these circumstances, we do not suggest 
that a hearing must be directed in a
ll future cases presenting this issue.  
That determination should and w
ill be made based on the facts and 
circumstances of each case.  
Employer on expanding, contracting, merging, or selling 
their practice.  Moreover, 
the Employer has only a 10-
percent share of the Atlantic and Cape May County 

HMO market and the average petitioned-for physician 
contracts with four HMOs in addition to the Employer.  
Although the Regional Director noted that the Petitioner 
has pointed to some factors which tend to support a find-

ing of employee status, she found that those were over-
whelmed by the factors supporting the finding that the 
disputed physicians are independent contractors. 
My colleagues do not dispute that the Regional Direc-
tor™s determination is consistent with established prece-
dent based on the facts found by the Regional Director.  
Nor do they find that the Petitioner has established that 
any of the Regional Director™s
 factual findings are erro-
neous.  Rather, they have granted the request for review 
on the grounds that a hearing will provide ﬁa more com-
plete pictureﬂ of the relationship between the physicians 
and the Employer.  Accordingly, it would appear that the 
only purpose of the remand is to provide the Petitioner 
with another opportunity to present evidence favorable to 
its position.  However, the Petitioner, as my colleagues 
concede, has not shown that such additional evidence 
exists.  In these circumstances, the remand is little more 
than a fishing expedition for the benefit of counsel and a 
limited postponement of a sure and certain dismissal.  In 
my view, a remand under these circumstances is inap-
propriate.  Furthermore, it sends a highly misleading 
message to the public and our understaffed Regional Of-
fices (the Philadelphia Regional Office, and many others, 

is below authorized and optimum staffing levels) that the 
issue is uncertain and consti
tutes a gross waste of our 
Agency™s limited resources. 
 Accordingly, I dissent. 
 APPENDIX 
The above-captioned case peti
tioning for an investigation 
and certification of representa
tive under Section 9(c) of the 
National Labor Relations Act has been carefully investigated 
and considered. 
As a result of the investigation, I find that further proceed-
ings are unwarranted. On Octobe
r 27, 1997, the Petitioner filed 
a petition seeking to represent ﬁall primary care and specialty 

physicians employed by AmeriHealth Corporation in Atlantic 
and Cape May County, New Jersey
.ﬂ  The Petitioner contends 
that there are approximately 200 such individuals, while 

AmeriHealth states that there are nearly 600.  On November 17, 
1997, I issued a Notice to Show Cause as to ﬁwhether there is 
reasonable cause to believe that
 the instant petition raises a 
question concerning representati
on within the meaning of Sec-
tion 9(c) of the Act on the basis that the petitioned-for primary 
care and specialty physicians are or are not employees within 
the meaning of the Act.ﬂ  Each
 party filed a 
response to the Notice to Show Cause with ac
companying exhibits and subse-
quently filed a reply to the othe
r party™s response.  After re-
viewing these submissions, I ha
ve concluded that the peti-
tioned-for physicians are not em
ployees of AmeriHealth within 
the meaning of Section 2(3) of the Act. 
 AMERIHEALTH INC./AMERIHEALTH HMO 511AmeriHealth operates six hea
lth maintenance organizations 
(HMOs) in the State of New Jersey which provide health care 
to the HMO members through a network of primary care and 
specialty physicians.  Virtually a
ll of these physicians are sole 
practitioners or members of group practices of varying sizes, 
and most of their practices are professional corporations.  The 
physicians do not exclusively trea
t patients who are covered by 
AmeriHealth insurance.  They also treat patients who are mem-
bers of other HMOs, are covere
d by Medicare, are covered by 
non-HMO insurance, or pay dir
ectly for the physicians™ ser-
vices.  AmeriHealth has a 10-percent share of the HMO market 
in Atlantic and Cape May coun
ties, and the petitioned-for phy-
sicians are each affiliated with an average of 4.66 HMOs other 
than AmeriHealth.  The Petitioner presented evidence from a 
primary care physician who stated that about 30 percent of his 
patients are insured  through Amer
iHealth, and that he sees 5 to 
10 such patients each day.  Physicians in the AmeriHealth net-

work continue to maintain the identity of their practices, and 
they do business and advertise in
 their own names and/or the names of the group practices with which they are associated.  
The physicians™ practices each hire and compensate their own 
staffs of nurses, medical assistants, and office clerical employ-
ees.  Their staffs perform functio
ns including patient billing and 
other paperwork, as well as the 
administration of certain medi-cal procedures.  Physicians also secure and maintain their own 
offices and obtain their own me
dical equipment 
and insurance.  In order to affiliate with AmeriHealth a physician must be-
come ﬁcredentialed.ﬂ  During the credentialing process Ameri-
Health interviews the physician
 and requires him or her to 
complete a detailed applicati
on packet.  Among other things, the physician must demonstrate that he or she is properly li-
censed and maintains sufficient malpractice insurance, relevant 
medical board certifications, and hospital privileges. Ameri-
Health also inspects the physicians™ offices to ensure that they 
have adequate facilities, staff, and medical equipment to pro-
vide proper patient care for AmeriHealth™s members. Thereaf-

ter, physicians must be recredentialed every 2 years. 
Physicians who participate in the AmeriHealth network must 
sign a contract called a ﬁProvider Service Agreement.ﬂ  The 
Agreement, inter alia, sets forth the physician™s remuneration, 
requires that the physician provide medical records to Ameri-
Health on request, and mandates that the physician treat 
AmeriHealth patients in the same manner that the physician 
treats other patients.  The Agreement has a 1-year term, but 
states that it ﬁshall continue in effect from year to year unless 
terminated on its anniversary date by either party by a written 
notice thereof.ﬂ  The Agreement further indicates that ﬁeach 
party . . . is at all times acting 
as an independent contractor, and 
that neither party has any express or implied authority to as-

sume or create any obligation or 
responsibility on behalf of or 
in the name of the other party.ﬂ The Provider Service Agree-
ment is a standard form document, and the Petitioner has pro-
vided evidence that the terms of the Agreement, including re-

muneration, are generally pres
ented to physicians as non-
negotiable.  AmeriHealth has de
monstrated, however, that in 
limited circumstances it has agr
eed to provide more favorable 
contracts and remuneration rates 
to physicians whose special-
ties are in short supply in 
particular geographic areas. 
 AmeriHealth remunerates physicians for covered services 
for their patients on either a ﬁca
pitationﬂ or ﬁfee for serviceﬂ 
basis.  Under the capitation system, physicians are paid a flat 
monthly rate for each patient th
at designates them as their pri-
mary care physician. The rate per patient varies with the pa-
tient™s age, but does not depe
nd on how many times the patient 
actually uses the physician™s services.  Under the fee for service 

system, AmeriHealth remunerates physicians in accordance 
with a fee schedule that sets 
forth fixed amounts for each pro-
cedure or treatment performed by the physician.  AmeriHealth 

requires primary care physicians to
 be paid  on a capitation fee 
basis if they serve more than 100 AmeriHealth members; oth-
erwise, they can choose either system.  All specialty physicians 
are paid pursuant to the fee for service system. 
AmeriHealth members are covered for specific medical ser-
vices as set forth in their employers™ contracts with Ameri-
Health.  In general, members are covered for office visits to 
physicians and for specified medical services ﬁto the extent that 
they are medically necessary for the proper treatment of the 
Member™s Condition.ﬂ  Numerous medical services are ex-
cluded from coverage, such as in vitro fertilization, comfort and 
convenience items at hospitals
, and hearing aids.  Ameri-
Health™s Provider Manuals set 
forth various rules and proce-
dural requirements for participat
ing primary care and specialty 
physicians.  Among other things
, these manuals list numerous 
medical services that require ﬁprecertificationﬂ by Ameri-
Health, and AmeriHealth will not 
pay physicians for these ser-
vices absent precertification.  In order to secure precertification 
of services as medically nece
ssary, the physicians and their 
staffs often must provide cons
iderable information to Ameri-
Health, and the process may require repeated telephone calls.  
In determining whether services are medically necessary, 
AmeriHealth representatives rely in part on the Optimed Medi-
cal Appropriateness Screening Cr
iteria, a computer software 
program based on national standards. AmeriHealth also re-
quires that its members receive medical tests only at specified 
approved laboratories.  Physicia
ns also must obtain preapproval 
for all surgery and referrals to specialty physicians who are not 
part of the AmeriHealth network, as well as for hospital inpa-
tient care.  AmeriHealth must approve the hospital to which the 
member is referred and the length of the stay.  Additionally, 
AmeriHealth requires physicians to complete and forward vari-
ous forms within specified time limits in order to receive pay-
ment for their services. Petitioner submitted evidence indicating 
that some physicians and their 
office staffs have found the 
process of securing preapproval to be time-consuming and 

frustrating. 
If an AmeriHealth representative denies approval for a 
member to receive a requested service, the physician and the 
mermber may appeal the denial 
through several levels pursuant to a written appeals procedure.  From January 1, 1996, through 
December 5, 1997, only two denials were formally appealed 
through this process, and one of these appeals was upheld. The 
Petitioner provided  considerable evidence that physicians have 
submitted claims for payment to AmeriHealth for services that 
AmeriHealth declined to reimburse.  One specialty care physi-
cian, for example, had reimburseme
nt claims denied because of failure to obtain precertification for the service or to receive a 
referral from a primary care physicia
n.  He also was not paid by 
AmeriHealth for services he provided that AmeriHealth 
deemed ineligible for reimburse
ment.  The physician did not 
collect payments from 
AmeriHealth or the involved patients for 
those services, which resulted in his ﬁwriting offﬂ $77,665 of 
the $102,295 that he billed AmeriHealth during an unspecified 
time period. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512 AmeriHealth does not permit ph
ysicians to charge its mem-
bers directly for services covered by AmeriHealth (a practice 
called balance-billing), but they may charge such patients for 
services that are not covered.  AmeriHealth requires primary 
care physicians, under the capitation arrangement, to provide 
physical examinations and medical services such as inocula-
tions to covered members in certa
in circumstances pursuant to a 
specified schedule.  According to Petitioner, AmeriHealth has 
at times increased these requi
rements without providing addi-
tional payments to the physicians. 
Under the Provider Service Agreement, physicians are re-
quired to participate in AmeriHealth™s Quality Management 

Program.  Pursuant to this pr
ogram, AmeriHealth is permitted 
to inspect physicians™ office
s ﬁupon reasonable notice and at 
reasonable hours.ﬂ  Among other things,  AmeriHealth repre-
sentatives appraise the conditi
on of the waiting room and medi-
cal equipment  and evaluate the attitude of the staff.  They also 
review physicians™ records to
 determine how many patients 
they see each day, as well as
 the average waiting time for pa-
tients.  AmeriHealth  has issued Standards of Service to physi-
cians, which, inter alia, require them to limit waiting time for 
covered patients to 30 minutes a
nd to set appointments with 
covered patients during specified time frames.  For example, 
primary care physicians shoul
d provide AmeriHealth members 
with  ﬁemergentﬂ care immediately, ﬁurgentﬂ care within 24 

hours, and routine appointments within 2 weeks.  The Stan-
dards of Service also state that the physicians™ practices should 
schedule at least one evening or weekend session per week, and 
that physicians must provide members with access  to care 24 

hours per day, 7 days a week by
 an AmeriHealth network pro-
vider.  AmeriHealth also regularly inspects its members™ re-

cords, and physicians must provide these records to Ameri-
Health representatives on request.  AmeriHealth reviews the 
members™ records for legibility and completeness.  After in-
specting the physicians™ records and offices, AmeriHealth  
provides them with verbal and written evaluations and apprais-
als which include comparisons with other physicians. 
The New Jersey HMO Act and re
lated administrative regula-
tions mandate many of the pro
cedural and credentialing re-
quirements that AmeriHealth imposes on its participating phy-

sicians.  Thus, the State requires that HMO physicians assure 
24-hour-a-day, 7-day-a-week cove
rage for patients, treat pa-
tients with courtesy and consid
eration and respect for dignity 

and privacy, and maintain proper licenses, hospital staffing 
privileges, and adequate malpractice coverage. New Jersey 
further requires that HMOs have
 a right of access to the physi-
cians™ medical records and ma
intain continuous quality im-
provement programs that specify 
standards of care and proce-
dures for assessing the quality of 
medical services.  HMOs also 
must be audited every 3 years by an ﬁexternal quality review 
organizationﬂ approved by the Stat
e.  Pursuant to this regula-
tion, AmeriHealth has been audited by the National Committee 

for Quality Assurance (the NC
QA), an independent organiza-
tion that is partially funded by HMOs.  The NCQA requires 
that the HMO maintain guidelines concerning matters such as 
patient waiting time and appointment availability, but it does 
not specify what these guidelines should be.  The NCQA also 
mandates that as part of the credentialing process an HMO 
representative visit each primary care physician, obstetri-
cian/gynecologist, and high-volume specialist and review the 
physical appearance and accessibility of the office, availability 
of appointments, and maintenan
ce of patient confidentiality.  
Additionally, the NCQA requires that physicians be recreden-
tialed by the HMO every 2 years, and that the recredentialing 
process include an office visit. 
Section 2(3) of the Act excludes from the definition of ﬁem-
ployee,ﬂ any individual having 
the status of an ﬁindependent 
contractor.ﬂ  In 
NLRB v. United Insurance Co. of America,
 390 
U.S. 254 (1968), the Supreme Cour
t held that the proper stan-
dard in distinguishing employees
 from independent contractors 
under the Act is the common law of agency.  This standard 
looks to whether the person fo
r whom the services are per-
formed reserves the ﬁright to controlﬂ not only the ends to be 

achieved, but also the means to be
 used in achieving those ends.  
Operating Engineers Local 487 Health & Welfare Trust Fund
, 308 NLRB 805 (1992), and 
News Service Syndicate Co.,
  164 
NLRB 422, 423Œ424 (1967).  In 
Standard Oil Co.
, 230 NLRB 967, 968 (1977), the Board set forth the following factors in 
connection with the common law right to control test as signifi-cant in determining whether an 
employment rela
tionship exists: (1) whether individuals perform f
unctions that are an essential 
part of the company™s normal operation or operate an inde-
pendent business; (2) whether they have a permanent working 
relationship with the company which will ordinarily continue as 
long as performance is satisfactory; (3) whether they do busi-
ness in the company™s name with assistance and guidance from 
company personnel and ordinarily sell only the company™s 
products; (4) whether the agreem
ent which contains the terms 
and conditions under which they 
operate is promulgated and 
changed unilaterally by the company; (5) whether they account 
to the company for the funds they collect under a regular re-
porting procedure prescribed by the company; (6) whether par-
ticular skills are required for th
e operations subject to the con-
tract; (7) whether they have a proprietary interest in the work in 

which they are engaged; and (8) whether they have the oppor-
tunity to make decisions which 
involve risks taken by the inde-
pendent business person which may result in a profit or loss.  

No single factor is determinative; each case must be analyzed 

as to all of its circumstances. 
Air Transit, Inc
., 271 NLRB 
1108, 1110 (1984), and Seafarers Local 777 (Yellow Cab) v. 
NLRB, 
603 F.2d 862, 872
Œ873 (D.C. Cir. 1978). A written 
agreement defining the relations
hip as one of ﬁindependent 
contractorﬂ may be given weight
 but is not dispositive. See, 
e.g., 
Big East Conference
, 282 NLRB 335, 345 (1986), affd. 
sub nom. Collegiate Basketball Officials Assn. v. NLRB, 
836 
F.3d 143 (3d Cir. 1987). Finally, the Board has consistently 

held that requirements imposed
 by governmental regulations do 
not constitute control by an employer, but control by the gov-

erning body
.  Elite Limousine Plus
, 324 NLRB 992, 993
Œ995 (1997), and Air Transit, supra at 1110. 
 Application of these factors co
nvincingly demons
trates that 
the petitioned-for physicians are independent contractors rather 
than employees.  Most significantly, the physicians themselves 
make the fundamental decisions th
at determine the profitability of their practices.  Thus, they retain the unfettered right to de-
cide matters as basic as whether 
they will be sole practitioners 
or enter into a group practice and 
whether to become affiliated 
with one or more HMOs.  In fact, AmeriHealth physicians gen-
erally contract with several HMOs that directly compete with 
AmeriHealth and each other.  
Physicians spend only a minority 
of their work time and derive a minority of their income from 
service to AmeriHealth members.  See 
Young & Rubicam In-
ternational, 226 NLRB 1271, 1276 (1976).
  The physicians 
 AMERIHEALTH INC./AMERIHEALTH HMO 513have virtually total control over their expenses.  Thus, aside 
from the minimum equipment and waiting room size prescribed 
by AmeriHealth, the physicians determine the locations, con-
tents and cost of their offices, and they make significant capital 
investments in their medical and office equipment.  See, 
Young 
& Rubicam
 International, Inc., supra; 
City Cab Co. of Orlando
, 285 NLRB 1191, 1194 (1987).  They also determine the num-
ber of staff members to employ and their compensation, and 
they retain full supervisory authority over their employees.  The 
physicians also can substantially affect their incomes.  In this 
regard, AmeriHealth pays physic
ians a flat rate under both the 
capitation and fee for service systems.  Therefore, the physi-

cians™ professional judgment and 
efficiency will strongly influ-
ence their practices™ profitability.  See
 Young & Rubicam,
 su-pra; Boston After Dark, Inc
., 210 NLRB 38 (1974).  Moreover, 
AmeriHealth plays no role in setting physicians™ work hours 
other than requiring the practices
 to operate one night or week-
end day per week, and AmeriHea
lth does not limit the number 
of patients that physicians can s
ee.  Considering that the physi-
cians determine their expenses and can vary their incomes, it is 

clear that the physicians retain considerable control over their 
earnings.  See, e.g., Big East Conference
, supra at 345.  
AmeriHealth also does not provide fringe benefits, vacation, or 

sick leave to physicians, nor make any deductions from the 
physicians™ remuneration. See 
Cardinal McCloskey Children™s 
& Family Services,
 298 NLRB 434, 435 (1990). Significantly, 
physicians have a full proprietary interest in their practices; 
there is no evidence that AmeriHealth can restrict them from 
expanding, contracting, or selling 
their practices or that it con-
trols the organization and manage
ment of the work performed 
in the physicians™ practices.  
Moreover, physicians™ medical 
practices hold themselves out to the public and advertise them-
selves under their own names rather than doing business in 
AmeriHealth™s name.  All of these factors convincingly demon-
strate that  the physicians 
are independent contractors. 
 I recognize that there are some factors which would tend to 
support a finding of employee st
atus.  For one, AmeriHealth™s 
contracts with physicians are not generally subject to negotia-
tion.  Additionally, the physician™s affiliation with AmeriHealth 
by the terms of the contract continues indefinitely absent a 
decision by either party to term
inate the relationship. Moreover, 
the physicians™ contracts w
ith AmeriHealth unquestionably 
subject them to a variety of re
strictions and procedures that 
they would not face absent affili
ation with an HMO.  Thus, in 
order to be paid for performing 
various medical services that they deem necessary, or to refer AmeriHealth patients for hos-

pitalization, the physicians™ offices must first obtain precertifi-
cation from AmeriHealth.  They are also subject to credential-
ing and Quality Management Program  requirements which 
include inspections of their offices and records.  The physi-

cians™ offices must maintain frequent contact with AmeriHealth 
concerning medical as well as procedural matters, and they 
regularly complete forms and submit them to AmeriHealth in 
order to receive payment.  Some of AmeriHealth™s procedural 
requirements are mandated or insp
ired by State law, however.  
Others are an attempt to comply with the NCQA standards and 
NCQA™s auditing process is requir
ed by State law.  As noted 
above, to the extent that restrict
ions are required by State law, 
the Board does not treat them as mandated by the purported 
employer. 
 On balance, I find that the factors favoring a finding of em-
ployee status for the particular physicians at issue here are sub-
stantially outweighed by those favoring a finding of independ-
ent contractor status.  In my view, the physicians who partici-
pate in AmeriHealth™s HMOs are skilled professionals who 
retain the characteristics of
 independent business persons. 
Based on the above, I find that the petitioned-for physicians are 

not employees of AmeriHealth but 
are independent contractors.  
Big East Conference, supra; and Young & Rubicam, 
supra. Accordingly, I am withdrawing th
e notice of hearing previously 
issued, and I am dismissing the petition in this matter. 
Pursuant to the National Labo
r Relations Board™s Rules and 
Regulations, you may obtain a review of this action by filing a 

request therefor with the National Labor Relations Board, ad-
dressed to the Executive Secretary, National Labor Relations 
Board, Washington, D.C. 20570.  A copy of such request for 
review must be served on the Regional Director and each of the 
other parties to the proceeding.  This request for review must 
contain a complete statement set
ting forth the facts and reasons 
on which it is based.  The requ
est for review (eight copies) 
must be received by the Executive Secretary of the Board in 
Washington, D.C. by the close of business on 
January 22, 
1998.  Upon good cause shown, however, the Board may grant 

special permission for a longer period within which to file.  The 
request for extension of time should be submitted to the Execu-
tive Secretary of the Board in Washington, D.C., and a copy of 
any such request for extension of time should be submitted to 
the Regional Director, and to each of the other parties to this 
proceeding. 
The request for review and any request for extension of time 
for filing must include a statement that a copy has been served 
on the Regional Director and on each of the other parties to this 
proceeding, and the copy must be served in the same or faster 
manner as that utilized in filing the request with the Board.  
When filing with the Board is accomplished by personal ser-
vice, however, the other parties shall be promptly notified of 
such action by telephone, followed by service of a copy by mail 
or facsimile transmission. 
 